Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 8, 2022 has been entered.

Response to Amendment
	Applicant’s Amendment filed December 8, 2021 has been fully considered and entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-18, 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Syed et al. (US 2015/0131989 A1) in view of Duerksen (US 2002/0054406 A1).
Regarding claims 15, 16 and 23, Syed discloses a method for controlling flow of data in a communication network, comprising: transmitting data between a network hub (16 in Fig. 1) and first and second serving areas (66a-66n) using one or more trunk optical cables (paragraph 0107), the first serving area encompassing a first geographic area and the second serving area encompassing a second different geographic area (Fig. 3; paragraph 0088); transmitting data within the first and second serving areas using one or more first intra-serving-area (ISA) optical cables (Figs. 5-7; paragraphs 0129-0133); and changing flow of data within the communication network in response to an anomaly by providing flow of data between at least one client of the first serving area and the network hub via a bridging optical cable communicatively coupling the one or more first ISA optical cables and the one or more second ISA optical cables (paragraphs 0114-0119; 0126-0128).  
Still regarding claims 15, 16 and 23, Syed teaches the claimed invention except for serving a first client node of the first serving area via communication infrastructure of the second serving area.  Duerksen discloses an optical network (10 in Fig. 1) which serves a first client node (paragraph 0025 discloses optical channels routed to customer premises which constitutes a node) of a first serving area (top left optical ring 20) via communication infrastructure of a second serving area (top right optical ring 20) via a bridging optical cable (30) coupling the serving areas in paragraphs 0018-0020.  Since both inventions relate to optical networks, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to serve a first area using infrastructure of a second area via a bridging cable as disclosed by Duerksen in the network of Syed for the purpose of providing an alternate path, increasing the flexibility of the network.  
Regarding claims 17 and 18, Syed discloses determining a plurality of possible paths of data in the communication network, at least one of the plurality of possible paths including the bridging optical cable; and selecting one of the plurality of possible paths according to at least one predetermined criteria; and implementing flow of data through the one of the plurality of possible paths, wherein the at least one predetermined criteria comprise at least one of a shortest communication path, a lowest-latency communication path, a highest-bandwidth communication path, a least-congested communication path, and a communication path that achieves a predetermined redundancy in paragraphs 0064, 0116 and 0126-0128.
Regarding claim 20, Syed discloses changing flow of data within the communication network comprises changing configuration of an optical switch within the communication network in paragraphs 0051-0052.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Syed et al. (US 2015/0131989 A1) in view of Duerksen (US 2002/0054406 A1) further in view of Adjodah et al. (US 2019/0166005 A1).
Regarding claim 19, the proposed combination of Syed and Duerksen teaches the claimed invention except for using a random graph generation technique.  Adjodah discloses a communications network (5 in Fig. 1) which optimizes performance using a random graph generation technique in paragraph 0081.  Since all of the inventions relate to optical networks, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a random graph generation technique as disclosed by Adjodah in the network of the proposed combination of Syed and Duerksen for the purpose of optimizing the communications network topology. 
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Syed et al. (US 2015/0131989 A1) in view of Duerksen (US 2002/0054406 A1) further in view of Ciaramella et al. (US 2015/0063803 A1).
Regarding claims 21 and 22, the proposed combination of Syed and Duerksen teaches the claimed invention except for the serving areas including one or more first client nodes.  Ciaramella discloses an optical network (5 in Fig. 1) with serving areas including one or more client nodes which are comprised of one or more buildings or wireless base stations in paragraph 0034.  Since all inventions relate to optical networks, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include client nodes as disclosed by Ciaramella in the network of the proposed combination of Syed and Duerksen for the purpose of terminating the optical paths at a plurality of premises to serve a large number of customers.

Response to Arguments
Applicant's arguments, see pages 4-8, with respect to claims have been considered but are moot in view of the new grounds of rejection.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS H CHU whose telephone number is (571)272-8655.  The examiner can normally be reached on Mon-Fri 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-239797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general or clerical nature should be directed to the Technology Center 2800 receptionist at telephone number (571) 272-1562.



Chris H. Chu
/CHRIS H CHU/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        May 4, 2022